UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK He Ne
ee ee ee ee eee eee eee eee eee eee xX : -
GRACIELA DONCOUSE,

Plaintiff,

-against- : ORDER
: 5 :

EAST VILLAGE DENTAL ASSOCIATE PLLC.,_ : 20 Civ. 10148 (GBD)
AND RAE REALTY HOLDING, LLC, ;

Defendants. :
wee eee ee ee eee eee ee Ke ee ee HK Ke He ee x

GEORGE B. DANIELS, United States District Judge:

The May 27, 2021 initial conference is cancelled. Plaintiff shall move for entry of
default judgment within ninety (90) days of this order. Failure to do so will result in this case
being closed.

Dated: May 26, 2021
New York, New York
SO ORDERED.

ag G Darrel.

. DANIELS
ot tes District Judge

 

 

 
